Allowable Subject Matter
Claims 21,23, 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a power converter for a light-emitting diode (LED) drive circuit, the power converter receiving an input voltage, and being configured to drive an LED load, the power converter comprising: a) a capacitor and an LED load coupled in parallel to receive said input voltage; b) a power switch coupled in series with said LED load, and being configured to control a current path from said input voltage to said LED load  and particularly including “wherein said control circuit is configured to control said power switch to cause a value of said input current during said first time period to be greater than a value of said input current during a second time period of said half power frequency period ”, in combination with the remaining claimed limitations as recited in claim 21 (claims 23, 26-37 are allowable since they are dependent on claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844